DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/09/2022 has been entered. Applicant’s arguments have been fully considered and found persuasive. In view of Applicant’s arguments, as well as Applicant’s amendment to the claims – filed 04/09/2022, the amendments have overcome the rejections under 35 U.S.C. § 103 previously presented in the Non-Final Office Action mailed 12/10/2021. 
Claim status
Claims 1 – 5, 9 and 14 remain pending
Claims 1 and 14 are amended
Claims 6 – 8, 10 – 13 and 15 – 17 are cancelled
In view of the amendment, as well as Applicant’s arguments – filed on 04/09/2022, the following is and Examiner’s statement of reasons for allowance.


REASONS FOR ALLOWANCE
Claims 1 – 5, 9 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by: AKHAVAN (WO-2019/038491-A1; Akhavan), MARK et al. (US Publication No. 2015/0108677 A1; Mark), Anagnostopoulos (US PGPub 2008/0078226 A1), Abou-Saleh (US PGPub. 2008/0263978 A1), Sherman et al. (US PGPUb. 2017/0203468 A1).
The prior art of record – taken alone or in combination – fails to teach an apparatus for preparing a building structure with 3D printing, wherein a cutting component comprises a sleeve fixedly disposed relative to the driving mechanism and through which the rebar or rib passes; and the cutter head, being driven by a first driver, that slides along an axis perpendicular to the sleeve and abuts on an end surface of the sleeve for extending the rebar or rib, and wherein the reinforcing device further comprises a bending mechanism for bending at least one end of the short rebar or short rib parallel to the stacking direction of the cement-based slurry layer, after cutting by the cutting component, the bending mechanism comprising a clamp, at least one of a bending member, disposed on one side of the clamp; at least one of a second driver, coupled to the bending member for driving the bending member to press against an end of the short rebar or short rib to perform a bending movement with respect to a portion of the short rebar or short rib clamped by the clamp, wherein the bending mechanism comprises two bending members, separately disposed on two sides of the clamp.
In contrast, Akhavan discloses a cutting mechanism, wherein "rollers 54 has cutting incisions 62 configured to be able to cut wire 45 of the spool at the time of contact between..." (Akhavan, para. [0095]). Hence, Akhavan fails to disclose a cutting mechanism, comprising a component that "slides along an axis perpendicular to the sleeve and abuts on an end surface of the sleeve for extending the rebar or rib" as recited in claim 1. Anagnostopoulos discloses a bending mechanism 10, however, the bending mechanism 10 differs from Applicants bending mechanism, which requires that, the bending mechanism comprises two bending members, separately disposed on two sides of the clamp. Anagnostopoulos’ bending mechanism needs two actions to achieve one bending and at least four steps to complete the bending of U-shaped steel bars, while the present application only needs one action to achieve two bending by means of the bending mechanism comprising a clamp, two bending members, a second driver. 
None of the prior art of Mark, Abou-Saleh, nor Sherman – taken alone or in combination with Akhavan/Anagnostopoulos – remedy the deficiencies discussed above. Amended claim 14, directed to a method for preparing a building structure with 3D printing, is not anticipated and/or rendered as obvious in view of the prior art of record. None of the prior art of Akhavan, Mark, Anagnostopoulos, Abou-Saleh and  at least because Akhavan, Mark, Anagnostopoulos, and Abou-Saleh, whether considered alone or in any combination, fail to teach or fairly suggest each and every recitation of claim 14. More specifically, Akhavan, Mark, Anagnostopoulos, Abou-Saleh or Sherman, teaches, render as obvious, or inherently disclose a method for preparing a building structure with 3D printing, "wherein the method further comprises bending both ends of the short rebar or short rib relative to a middle portion of the short rebar or short rib to form an inverted U-shape or an inverted L-shape, by using a bending mechanism, before the step S3; in the step S3, the inverted U-shaped or the inverted L-shaped short rebar or short rib are vertically inserted into the cement- based slurry layer, wherein the bending mechanism comprises two bending members, separately disposed on two sides of the clamp," as recited in amended claim 14. Therefore, dependent claims 2 – 5 and 9 are found allowable over the prior art of record, as being dependent from allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712